Title: From George Washington to Philip John Schuyler, 14 April 1782
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir
                            Head Quarters Newburgh 14th April 1782
                        
                        The inclosed papers, consistg of Copy of a Letter from Mr Morris Copy of the Contract made between the Superindends of Finance & M Duer for Supply of
                            the Posts Northward of Poughkeepsie—Extract of Letter from Majr Genl Heath respectg magazines of Salted
                            provisions to be laid in for Supply of sd posts, where necessary—& Letters from Mr Duer on the Subject—I have just
                            received from the Financier, with a Request which you will find contained in his Letter.
                        Your knowlege of those posts which are included within the Description of this Contract, is so perfect,
                            & their relative Situation & Necessary provisions so intimately known to you—that I take the Liberty to
                            submit these papers to your Consideration—& to request that you will be pleased to make the necessary
                            Determination respectg the Quantities of salted provisions which shall be kept at any of the several posts, & the
                            periods to which they shall Extend—and also to agree with the Contractors & fix upon such Compensation as shall be
                            tho’t reasonable for the Services which he shall render, in Consequence of your Determination, over and above the Terms of
                            his Contract.
                        If this Business should prove too troublesome for you to undertake—will you be pleased to fix upon &
                            Authorize some suitable person for the purpose, and your Determination & agreement in either
                            Case, transmitted to me, will be conclusive & bindg on the Financier.
                        I am very sorry to give you this Trouble—but the full persuasion I have of your ardent Zeal in &
                            readiness to serve the common Cause, I hope will apologize for the Liberty I take. I am &a.

                    